FILED
                             NOT FOR PUBLICATION                            JAN 28 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JAMES DAVID KARNATH,                              No. 12-35089

                Plaintiff - Appellant,            D.C. No. 2:08-cv-01002-RSM

  v.
                                                  MEMORANDUM*
TRACY DANIELS,

                Defendant - Appellee.


                     Appeal from the United States District Court
                        for the Western District of Washington
                     Ricardo S. Martinez, District Judge, Presiding

                              Submitted January 21, 2014**

Before:         CANBY, SILVERMAN and PAEZ, Circuit Judges.

       Washington state prisoner James David Karnath appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging




            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
excessive force. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Karnath

failed to raise a genuine dispute of material fact as to whether defendant

maliciously and sadistically used force against him for the very purpose of causing

him harm while escorting him to protective custody against his wishes. See

Whitley v. Albers, 475 U.S. 312, 319-21 (1986) (setting forth elements of excessive

force claim).

      We do not address issued raised by Karnath for the first time on appeal

regarding alleged repeated injuries to his hands and wrists from the use of

restraints and unspecified unconstitutional conditions of confinement and torture.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Karnath’s contentions regarding unanswered admissions that allegedly

resulted in defendant “defaulting the case to Plaintiff,” and “papers on sovereignty”

which go to “the issue of Jurisdiction,” are unpersuasive.

      AFFIRMED.




                                          2                                   12-35089